Citation Nr: 1522536	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-16 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran had recognized guerilla service in the Philippines under the U.S. Armed Forces from February 1945 to October 1945, followed by service in the Regular Philippine Army from October 1945 to June 1946.  He died on 
May [redacted], 1989.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  An October 2010 Board decision denied the appellant's claim of entitlement to service connection for cause of the Veteran's death, and it became final.

2.  Evidence received since the October 2010 Board decision is cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for the cause of the Veteran's death; combined with VA assistance and considering the other evidence of record, the evidence does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2010 Board decision denying the claim of entitlement to service connection for cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has not been submitted for the claim of entitlement to service connection for the cause of the Veteran's death; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A July 2011 letter fully satisfied the duty to notify provisions prior to initial adjudication of the appellant's claim in August 2011.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  




B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

The Board notes that a VA medical opinion has not been obtained in this case because there is no reasonable possibility that such opinion could substantiate the claim.  See 38 U.S.C.A. § 5103A(a) (West 2014); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In this regard, the Board notes that the appellant has not presented any new factual basis upon which the Board can render a finding that the claim could be substantiated if afforded a medical opinion.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  New and Material Evidence 

In a March 2009 rating decision, the appellant was denied service connection for the cause of the Veteran's death.  The appellant filed a timely appeal to the Board, which was denied by an October 2010 Board decision (and affirmed by the Court of Appeals for Veterans' Claims in March 2013).  The Board concludes that the October 2010 Board decision became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining the materiality of evidence, "the Board is precluded from considering the credibility of the newly submitted evidence.  Rather, solely for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the U.S. Court of Appeals for Veterans' Claims explained that that 38 C.F.R. § 3.156(a) must be read as creating a low threshold and that it suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117-18.

To establish service connection for the cause of the veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The claim for entitlement to service connection for cause of the Veteran's death was denied for lack of persuasive evidence that a disability incurred in or aggravated by service caused or contributed to the Veteran's death.  To reopen, new and material evidence must be received showing evidence a disability related to service caused or contributed to the Veteran's death.

In September 2011, the appellant submitted a Notice of Disagreement to the August 2011 rating decision, reasserting her position that the Veteran suffered from hypertension within one month of discharge from service and again noting medical evidence submitted prior to the October 2010 decision.  There is no new medical evidence contained within the file since October 2010.  There is no evidence new to the claims file since the October 2010 denial that supports a finding that a disability incurred in service caused or contributed to the Veteran's death.  Thus, the evidence submitted by the appellant, is cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for the cause of the Veteran's death; this evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that reopening of this issue is not warranted.  See 38 C.F.R. § 3.156(a).





ORDER

New and material evidence not having been received, the claim of entitlement to service connection for the cause of the Veteran's death is not reopened.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


